Exhibit 10.1

 

United Technologies Corporation Long Term Incentive Plan

 

Restricted

Stock

Award

 

Schedule

of Terms

 

United Technologies

 



--------------------------------------------------------------------------------

RESTRICTED STOCK AWARD

 

United Technologies Corporation (the “Corporation”) hereby awards certain
restricted shares of United Technologies Corporation common stock, subject to
the terms set forth herein and the United Technologies Corporation Long Term
Incentive Plan (the “LTI Plan”). The recipient of the Award (the “Recipient”),
the number of shares awarded, the end of the restricted holding period (the
“Vesting Date”) and/or the date performance objectives relative to the Award
must be achieved (the “Vesting Achievement Date”) are set forth in the Statement
of Award issued to the Recipient (the “Statement of Award”). This Award will
become effective upon the Recipient’s signing and returning the appropriate
portion of the Statement of Award to the Program Administrator—Stock Options.

 

RESTRICTION ON TRANSFERABILITY

 

The certificate for the restricted shares of common stock of the Corporation
will set forth a restriction prohibiting the Recipient, as registered owner of
the shares, from assigning, selling or otherwise transferring any interest in
the shares (the “Restriction”). The Restriction will be removed on either the
“Vesting Date” or the “Vesting Achievement Date” (as such terms are defined
below), whichever is applicable, unless the restricted shares are forfeited
earlier, as provided herein.

 

VESTING

 

The Recipient will be entitled to sell or otherwise dispose of the shares at any
time on or after the Vesting Date with respect to Awards contingent upon
continued employment for a specified period of time following the Date of the
Award, and/or, with respect to Awards contingent upon achievement of specified
performance objectives by a certain time, on or after the Vesting Achievement
Date. Certain Awards may provide both a Vesting Date and the possibility of
accelerated vesting if specified performance objectives are achieved prior to
such Vesting Date. In the alternative, vesting may be solely contingent upon
achievement of performance objectives within a specified time period. If the
Recipient’s employment with the Corporation is terminated prior to the Vesting
Date or Vesting Achievement Date (as applicable) or if performance objectives
are not satisfied by the Vesting Achievement Date, the Recipient will forfeit
the shares and will receive no value for such shares, except as provided for
under the caption “TERMINATION OF EMPLOYMENT” below.

 

SHAREHOLDER RIGHTS

 

During the period of time that the Restriction remains in effect, the Recipient
shall be the record owner of the shares represented by a Restricted Stock Award
and shall, unless forfeited prior to the Vesting Date or Vesting Achievement
Date, be entitled to all rights of ownership with respect to the shares,
including, without limitation, the right to vote the shares and to receive any
dividends therein except that the Recipient will not have the right to sell,
transfer encumber, pledge or otherwise convey any interest in the shares.

 

TERMINATION OF EMPLOYMENT

 

In the event that the Recipient terminates employment prior to the Vesting Date
or Vesting Achievement Date, the Recipient’s rights in the Restricted Stock
Award shall be forfeited immediately unless the Committee, in its sole
discretion, acts to vest a Recipient in all, or a portion of a Restricted Stock
Award.

 

NONASSIGNABILITY

 

During the period that the Restriction is in effect no assignment or transfer of
any interest of the Recipient of any of the rights represented by the Award,
whether voluntary or involuntary, by operation or law or otherwise, shall be
permitted except by will or the laws of descent and distribution.

 

ADJUSTMENTS

 

If the Corporation effects a subdivision or consolidation of shares of common
stock or other capital readjustment, the payment of a stock dividend, or other
increase or reduction of the number of shares of outstanding common stock
without receiving consideration therefore in money, services or property, the
number of shares of common stock represented by Restricted Stock Award shall be
adjusted in the same manner and to the same extent as all other shares of common
stock of the Corporation.

 

CHANGE OF CONTROL

 

In the event of a change of control or restructuring of the Corporation, the
Committee may, in its discretion, recommend that the Board of Directors take
certain actions with respect to outstanding Awards to assure fair and equitable
treatment of LTI Plan Participants. Such actions may include: acceleration of
the Vesting Date; offering to purchase an outstanding Award from the holder for
its equivalent cash value (as determined by the Committee); or providing for
other adjustments or modifications to outstanding Awards as the Committee may
deem appropriate.

 

2



--------------------------------------------------------------------------------

For purposes of the Plan, a “change of control” means the acquisition of 20% of
the Corporation’s outstanding voting shares by a person or group (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934) of which such person is
a member or a change in the majority of the Board of Directors such that, within
any consecutive two-year period, the members of the new majority are not
approved by two-thirds of the members incumbent at the beginning of such
two-year period. Members approved after such date by two-thirds of such
incumbent directors shall be deemed to be incumbent as of the beginning of such
two-year period for purposes of this computation. A merger or consolidation of
the Corporation with another company where the Corporation is not the surviving
company, a sale of substantially all of the assets of the Corporation, a
dissolution or liquidation of the Corporation or other event or transaction
having similar effect also constitutes a “change of control” for purposes of the
Plan.

 

AWARDS NOT TO AFFECT OR BE AFFECTED BY CERTAIN TRANSACTIONS

 

Restricted Stock Awards shall not affect in any way the right or power of the
Corporation or its shareholders to make or authorize (a) any or all adjustments,
recapitalizations, reorganizations or other changes in the Corporation’s capital
structure or its business, (b) any merger or consolidation of the Corporation,
(c) any issue of bonds, debentures, preferred or prior preference stocks holding
any priority or preference to, or otherwise affecting the common stock of the
Corporation or the rights of holders of such common stock, (d) the dissolution
or liquidation of the Corporation, (e) any sale or transfer of all or any part
of its assets or business, or (f) any other corporate act or proceeding.

 

Except as otherwise expressly provided in this Schedule of Terms, the issue by
the Corporation of shares of stock of any class, or securities convertible into
shares of stock of any class, for cash or property, or for labor or services,
either upon direct sale or upon the exercise of rights or warrants to subscribe
therefore, or upon conversion of shares or obligations of the Corporation
convertible into such shares or other securities, shall not affect and no
adjustment by reason thereof shall be made with respect to the number of
outstanding shares subject to an Award hereunder.

 

NOTICES

 

Every notice or other communication relating to the LTI Plan, any Restricted
Stock Award or this Schedule of Terms shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by such party. Unless and until some other address
has been so designated, all notices by the Recipient to the Corporation shall be
mailed to or delivered to the Corporation at its office at United Technologies
Building, MS507, Hartford, CT 06101, Attention: Program Administrator – Stock
Options, and all notices by the Corporation to the Recipient shall be given to
the Recipient personally or be mailed to the Recipient at his address as shown
on the records of the Corporation.

 

ADMINISTRATION

 

Restricted Stock Awards granted pursuant to the LTI Plan shall be interpreted
and administered by the Committee on Compensation and Executive Development of
the Corporation’s Board of Directors (the “Committee”). The Committee shall
establish such procedures as it deems necessary and appropriate to administer
Restricted Stock Awards in a manner that is consistent with the terms of the LTI
Plan.

 

Pursuant to the terms of the LTI Plan, the Committee may delegate to employees
of the Corporation its authority and responsibility to grant, administer and
interpret Restricted Stock Awards. Subject to certain limitations, the Committee
has delegated the authority to grant Restricted Stock Awards to the Chief
Executive Officer, and has further delegated the authority to administer and
interpret such awards to the Senior Vice President, Human Resources and
Organization, and to such subordinates as he may further delegate, except that
Restricted Stock Awards to employees of the Corporation who are either reporting
persons under Section 16 of the Securities Exchange Act of 1934 (“Insiders”) or
members of the Corporation’s Executive Leadership Group will be granted,
administered, and interpreted exclusively by the Committee.

 

PAYMENT BY RECIPIENT

 

Except as provided under the caption “TAXES/WITHHOLDING” below, no payment shall
be required of the Recipient at the time he receives a Restricted Stock Award or
at the time the Restriction is removed.

 

3



--------------------------------------------------------------------------------

TAXES/WITHHOLDING

 

The Recipient shall be responsible for any income or other tax liability
attributable to any Restricted Stock Award (including any dividends therein).
The Committee shall take such steps as are appropriate to assure compliance with
applicable federal, state and local tax withholding requirements with respect to
the grant of the Award or the removal of any Restriction. The Corporation shall,
to the extent permitted by law, have the right either to withhold directly from
any payment or delivery of shares due the Recipient or from the Recipient’s
regular compensation or shall require, as a condition of the removal of the
Restriction, the payment by the Recipient of all federal, state and local taxes
of any kind required by law to be withheld with respect to any Award.

 

RIGHT OF DISCHARGE RESERVED

 

Nothing in this or any Award made pursuant thereto shall confer upon any
Recipient the right to continue in the employment or service of the Corporation
or any affiliate thereof for any period of time or affect any right that the
Corporation or any subsidiary or division may have to terminate the employment
or service of such Recipient at any time for any reason.

 

NATURE OF PAYMENTS

 

All Awards made pursuant to the LTI Plan are in consideration of services
performed for the Corporation or affiliate employing the Recipient. Any gains
realized pursuant to such Awards constitute a special incentive payment to the
Recipient and shall not be taken into account as compensation for purposes of
any of the employee benefit plans of the Corporation or any affiliate.

 

INTERPRETATIONS

 

This Schedule of Terms and each Statement of Award are subject in all respects
to the terms of the LTI Plan. In the event that any provision of this Schedule
of Terms or any Statement of Award is inconsistent with the terms of the LTI
Plan, the terms of the LTI Plan shall govern. Any question of interpretation r
administration arising under this Schedule of Terms or any Statement of Award
shall be determined by the Committee or its delegate, such determination to be
final and conclusive upon all parties in interest.

 

GOVERNING LAW

 

The LTI Plan, this Schedule of Terms, and each Statement of Award shall be
governed by and construed in accordance with the laws of the State of
Connecticut.

 

The masculine pronoun, whenever used herein shall include the feminine, and
words used in the singular shall include the plural unless the context clearly
indicates otherwise.

 

4



--------------------------------------------------------------------------------

United Technologies    LONG TERM INCENTIVE PLAN AWARD      Restricted Stock
Award

 

     RESTRICTED STOCK

Date of Grant:

   Vesting Date: *     

         Vesting Achievement Date: *

   (Date by which performance objectives described in attachment must be
achieved)

Shares Awarded:

   Value on Date of Grant                The award shown in this statement is
nontransferable and is subject to the terms and conditions of the United
Technologies Long Term Incentive Plan.

 

PLEASE SIGN AND DATE PORTION BELOW THE PERFORATION AND RETURN IT IN ENVELOPE
PROVIDED

 

United Technologies    LONG TERM INCENTIVE PLAN AWARD      Restricted Stock
Award

 

     RESTRICTED STOCK

Date of Grant:

   Vesting Date: *

         Vesting Achievement Date: *

   (Date by which performance objectives described in attachment must be
achieved)

Shares Awarded:

   Value on Date of Grant

 

The award shown in this statement is nontransferable and is subject to the terms
and conditions of the United Technologies Long Term Incentive Plan.

 

Please sign this form and return it in the enclosed envelope to the:

 

PROGRAM ADMINISTRATOR—STOCK OPTIONS

UNITED TECHNOLOGIES CORPORATION

UNITED TECHNOLOGIES BUILDING, MS 504

HARTFORD, CONNECTICUT 06101

 

I acknowledge receipt of this Restricted Stock Award and the attached Schedule
of Terms describing my Award. I accept this Award subject to such Schedule of
Terms and the United Technologies Long Term Incentive Plan.

 

Signed

         

Date

   

 

* Applicable vesting standard is marked. If both lines are marked with an “X”,
vesting occurs on earlier of vesting date or achievement of performance
objectives.

 

5